IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 23, 2009
                                     No. 08-60607
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ALMA VICTORIA RIVERA-MEJICANOS; CRISTOPHER A RIVERA

                                                   Petitioners

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A70 774 040
                                 BIA No. A 70 774 041


Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Alma Victoria Rivera-Mejicanos and Cristopher A. Rivera, natives and
citizens of Guatemala, have filed a petition for review of the Board of
Immigration Appeals’ (BIA) order denying their application for withholding of
removal.
       The petitioners argue that they are eligible for withholding for removal
because they experienced past persecution and have a well-founded fear of


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60607

future persecution. This court reviews the BIA’s rulings of law de novo and its
findings of fact, including its findings regarding withholding of removal, for
substantial evidence. Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007). Under
the substantial evidence standard, this court may not reverse the BIA’s factual
findings unless the evidence compels a contrary conclusion. Id.
      The record does not compel a conclusion contrary to the BIA’s finding that
the petitioners did not demonstrate past persecution on account of their race,
religion, nationality, membership in a particular social group, or political
opinion. See id. at 596-97; 8 C.F.R. § 1208.16(b)(1). The record also does not
compel a conclusion contrary to the BIA’s finding that the petitioners did not
meet their burden of proof establishing that it was more likely than not that
they would be persecuted on account of their race, religion, nationality,
membership in a particular social group, or political opinion if they returned to
Guatemala. See 8 C.F.R. § 1208.16(b)(2); cf. Zhu, 493 F.3d at 597. Accordingly,
the petition for review is DENIED.




                                       2